          Case 2:18-cr-00193-NIQA Document 177 Filed 03/19/19 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                              CRIMINAL ACTION

                  v.                                                   NO. 18-193-1

 DKYLE JAMAL BRIDGES
          Defendant

                                                  ORDER

        AND NOW, this 19th day of March 2019, upon consideration of Defendant Dkyle Jamal
Bridges' ("Defendant") motion to suppress physical evidence, (Doc. 55), the Government's
response in opposition, (Doc. 81 ), the evidence and oral argument heard at the motion to suppress
hearing held on February 15, 2019, Defendant's post-hearing brief, (Doc. 164), the Government's
post-hearing brief, (Doc. 167), and the Government's post-hearing response brief, (Doc. 170), and,
it is hereby ORDERED that Defendant's motion to suppress is DENIED. 1


        In the underlying motion, Defendant requests the suppression of all physical evidence seized on
July 12, 2017, from a Ford Taurus, including several cellphones, a laptop computer, and the information
contained thereon, on the grounds, inter alia, that the initial seizure of the Ford Taurus was not supported
by reasonable suspicion and that the warrant issued thereafter was overly general and lacked probable cause.

         At the evidentiary hearing, the Government presented Federal Bureau of Investigation Special
Agent Christopher Jackson ("Agent Jackson"), a three-year agent of the force who worked in a unit dealing
with violent crimes against children, including human trafficking, child exploitation, and labor trafficking.
Agent Jackson described Backpage as a website that is utilized to sell legitimate goods and services, as well
as illegal escort services involving sex trafficked victims. According to Agent Jackson, in November 2016,
two minors were recovered from a sex trafficking operation in Tinicum Township, Pennsylvania. A man
named Kristian Jones (a co-defendant in this case) was found in the room with the two minors. The minors
relayed to the law enforcement authorities that a friend of Jones, named "D," had driven them "up" in a
black car. Interviews with the victims, the victims' mothers, the hotel managers and staff, and other
surveillance led to the conclusion that "D" was Defendant Dkyle Jamal Bridges. Additionally, Defendant's
name was found in text messages in cellphones seized in the Tinicum arrest.

         On November 23, 2016, FBI Baltimore informed FBI Philadelphia that Defendant's name was
mentioned in an interview of a minor (B.T.) recovered during a prostitution sting in Delaware. Agent
Jackson came to know what Defendant looked like from seeing his mug shot. Agent Jackson performed
surveillance in Delaware, during which he, at least twice, saw a black Ford Taurus with license plates
registered to Camille Bridges (Defendant's mother). Although Agent Jackson saw a black male exit the
car in daylight hours, from his vantage point, he could not positively identify the male as Defendant.

        In May 2017, Tinicum Township Police Department Sergeant James Simpkins contacted Agent
Jackson to inform him of an altercation in a hotel in Tinicum between Defendant and a female named Jordan
          Case 2:18-cr-00193-NIQA Document 177 Filed 03/19/19 Page 2 of 4




Lopez-Ervin. As part of that investigation, Agent Jackson was made aware of an outstanding warrant for
Lopez-Ervin's arrest, and that according to her mother, Lopez-Ervin was working for Defendant as a
prostitute. In June 2017, in an interview with Agent Jackson, B.T.'s mother stated that: B.T. started working
for Defendant as a prostitute around the age of 16, he was violent towards her, he would force her to perform
oral sex on him, he had taken her across state lines to Baltimore to perform dates as a prostitute, and that
"he would also threaten with firearms as well and that he was known to carry them." Agent Jackson showed
B.T. 'smother a Backpage ad, and she confirmed that it was B.T. in the ad. Agent Jackson further testified
that the FBI waited for another Backpage ad with the same picture "to pop up wherever it might be
advertised on the Backpage website," and it eventually did, leading to a sting operation, at a Motel 6 in
Northeastern Philadelphia in July 2017.

         As part of that sting operation, an undercover Philadelphia Police Department ("PPD") officer
made contact via the Backpage ad on July 11, 2017, for a date with B.T. the following day. Agent Jackson
advised the law enforcement officers involved with the sting that Defendant drove a black Ford Taurus with
Delaware license plates. During the sting operation, the FBI served as backup for the PPD. Once the
 undercover PPD officer made contact with B.T. inside the Motel 6, he signaled to the law enforcement
officers who were stationed nearby. Law enforcement converged into the Motel 6 parking lot closest to the
room that the undercover officer had entered. Upon entering the parking lot, they observed a black Ford
Taurus with Delaware license plates parked near the room the undercover officer had entered. Defendant
sat in the driver's seat and Lopez-Ervin was in the passenger front seat. Officers, including Agent Jackson,
converged on the Ford Taurus and ordered Defendant and Lopez-Ervin to keep their hands up and to exit
the vehicle. A pat-down for officer safety was conducted (Agent Jackson testified that in his experience,
pimps often carried firearms), and the two individuals were questioned. A visual inspection noted two
boxes of magnum condoms inside the vehicle. It was later determined that Defendant's driver's license
was suspended. The Ford Taurus was impounded as a result and an inventory search was conducted. Agent
Jackson interviewed B.T. the following morning, and she told him that she had worked for Defendant as a
prostitute; he was violent; he assaulted her; he assaulted another female; he would give her whatever money
he deemed necessary, if any, for performing dates; and she did not feel free to leave. On July 13, 2017, the
FBI applied for a warrant to search the Ford and the contents inside, including the digital information on
the cellphones. Agent Jackson believed that cellphone evidence was relevant to the investigation of sex
trafficking because cellphones are always used for trafficking to communicate with the victims and the
johns, and are often used to place Backpage ads. He also opined that the search history of the cellphones
was relevant for ascertaining Backpage information. Agent Jackson testified that he generally requested
everything on a cellphone because there are different ways in which people hide files and information on
cellphones, including with apps that disguise files. The warrant was executed on July 14, 2017.

         In his motion to suppress, Defendant argues that: the investigatory seizure of the Ford Taurus was
not supported by reasonable suspicion nor evidence of a traffic violation, the search warrant was not
supported by probable cause to believe evidence of sex trafficking would be found in the Ford Taurus, the
search of the cellphones was based on an unconstitutionally general search warrant, and the towing and
impounding of the vehicle was in contravention oflocal procedure. The Government disagrees and argues
that there was more than reasonable suspicion to justify the investigatory seizure of the vehicle, there was
in fact probable cause; the warrant was supported by probable cause; the warrant was not unconstitutionally
general given that the search was for evidence related to trafficking; and the local procedures pertaining to
towing cars is a red herring because there was probable cause to search the Ford Taurus, and that violations
of local procedure are not grounds for suppression of evidence in a federal criminal case.

         As to the seizure of the Ford Taurus, it is well-settled that such a seizure constitutes a permissible
Terry stop when "supported by reasonable, articulable suspicion that criminal activity was afoot." United
States v. Ramos, 443 F.3d 304, 308 (3d Cir. 2006) (describing "reasonable suspicion" standard); see also

                                                      2
          Case 2:18-cr-00193-NIQA Document 177 Filed 03/19/19 Page 3 of 4




United States v. Hester, 910 F.3d 78, 87 (3d Cir. 2018) (treating the act of police cars boxing in parked car
as a Terry stop). Based upon the credible evidence offered, this Court finds that the seizure of the Ford
Taurus was proper, as Agent Jackson's lengthy and thorough investigation amply demonstrated that there
was "reasonable, articulable suspicion that criminal activity was afoot," and that Defendant was involved.
Notably, Agent Jackson's investigation had led him to believe that Defendant was B.T.'s pimp and that
Defendant was responsible for scheduling the date with B.T. that had been set up as part of the sting
operation. Defendant was detained inside the Ford Taurus parked just outside of the motel room. Based
on his investigation and experience, Agent Jackson had more than reasonable suspicion; he had probable
cause to conclude that Defendant was committing a sex trafficking offense. See United States v. Myers,
308 F.3d 251, 255 (3d Cir. 2002) ("Probable cause exists whenever reasonably trustworthy information or
circumstances within a police officer's knowledge are sufficient to warrant a person of reasonable caution
to conclude that an offense has been committed by the person being arrested.") (citing Beck v. Ohio, 379
U.S. 89, 91 (1964)).

         To the extent Defendant argues that evidence of a traffic violation was required to be able to seize
the Ford Taurus, he is mistaken. Although "the Supreme Court established a bright-line rule that any
technical violation of a traffic code legitimizes a stop, even if the stop is merely a pretext for an investigation
of some other crime," United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (citing Whren v. United
States, 517 U.S. 806 (1996)), where, as here, an officer has "reasonable, articulable suspicion that criminal
activity is afoot," Ramos, 443 F.3d at 308, a traffic violation or other pretext is not needed to stop the car
in question. Accordingly, because law enforcement had at least reasonable suspicion to justify the seizure
of the Ford Taurus, the existence or non-existence of a traffic violation is irrelevant.

         With regard to Defendant's argument that there was not probable cause to support the search
warrant, as set forth above, this Court finds there was probable cause at the time of the initial seizure of the
vehicle, which in and of itself would supply the requisite probable cause for the warrant. Further, at the
time Agent Jackson applied for the search warrant, he had additional supporting facts he learned from his
subsequent interview with B.T. on July 13, 2017, in which she advised him that she worked for Defendant
as a prostitute, Defendant assaulted her, and she did not feel free to leave Defendant's employ. See Myers,
308 F.3d at 255 (probable cause standard).

         This Court also notes that with regard to the recovery of the actual physical devices inside the
vehicle, a warrant was not necessary in this case, pursuant to the automobile exception to the Fourth
Amendment. See United States v. Donahue, 764 F.293, 299-300 (3d Cir. 2014) (noting generally that "[t]he
automobile exception permits vehicle searches without a warrant if there is probable cause to believe that
the vehicle contains evidence of a crime."). Further, "the government can search an impounded vehicle
without a warrant even though it has secured the vehicle against the loss of evidence and it has the
opportunity to obtain a warrant for the search." Id. (quoting United States v. Salmon, 944 F.2d 1106, 1123
(3d Cir. 1991)).

        With regard to Defendant's argument that the warrant was unconstitutionally general as to the
search of the cellphones and laptop for data, this Court finds that the scope of the warrant was permissible,
given that the search was for files associated with sex trafficking which, as Agent Jackson explained, could
come in many forms, including under disguised names or applications. See, e.g., United States v. Gorny,
2014 WL 2860637 (W.D. Pa. June 23, 2014) (rejecting argument that warrant for search of cellphone was
unconstitutionally general where phone was used in the drug trade); see also United States v. Stabile, 633
F.3d 219, 236-46 (3d Cir. 2011) (discussing warrants for, and searches of, electronic devices).

        Finally, Defendant contends that when the law enforcement authorities do not comply with state or
local procedures in towing vehicles, an inventory search is impermissible under state or local procedures

                                                        3
          Case 2:18-cr-00193-NIQA Document 177 Filed 03/19/19 Page 4 of 4



                                                 BY THE COURT:

                                                 Isl Nitza 1 Quiflones Alejandro
                                                 NITZA I. QUINONES ALEJANDRO
                                                 Judge, United States District Court




and should be suppressed. Defendant is mistaken; such violations do not result in suppression in a federal
case. See United States v. Bedford, 519 F.2d 650, 655 n.11 (3d. Cir. 1975) ("[E]ven though evidence may
have been obtained unlawfully under state standards, it may be admissible in a federal prosecution if all
federal standards are met."). Accordingly, for the reasons discussed, Defendant's motion is denied.

                                                    4
